


Exhibit 10.20(c)

 

Portions of this Exhibit 10.20c have been omitted based upon a request for
confidential treatment. This Exhibit 10.20c, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.

 

AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 2 to FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of October 12, 2011, is entered into
among AFC FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE
FINANCE CORPORATION, an Indiana corporation (the “Servicer”), FAIRWAY FINANCE
COMPANY, LLC (a “Purchaser”), MONTEREY FUNDING LLC (a “Purchaser”), SALISBURY
RECEIVABLES COMPANY LLC (a “Purchaser”), DEUTSCHE BANK AG, NEW YORK BRANCH, as
Purchaser Agent for Monterey Funding LLC (a “Purchaser Agent”), BARCLAYS BANK
PLC, as Purchaser Agent for Salisbury Receivables Company LLC (a “Purchaser
Agent”), and BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway Finance
Company, LLC (a “Purchaser Agent”) and as the initial agent (the “Agent”).

 

R E C I T A L S

 

A.            The Seller, the Servicer, the Purchasers, the Purchaser Agents,
and the Agent are parties to that certain Fourth Amended and Restated
Receivables Purchase Agreement dated as of April 26, 2011 (as amended, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Agreement”).

 

B.            The Seller, the Servicer, the Purchasers, the Purchaser Agents and
the Agent desire to amend the Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Certain Defined Terms.  Capitalized terms which are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.

 

2.             Amendment to Agreement.  The Agreement is amended as follows:

 

2.1           Schedule II to the Agreement is replaced with the Schedule II
attached.

 

2.2           Clauses (l)(i) and (ii) of Exhibit IV to the Agreement are
replaced with the following:

 

(i)            (I)  as soon as available and in any event within 45 days after
the end of each fiscal quarter of AFC (including the end of each fiscal year) in
a format acceptable to the Agent the consolidating balance sheet of AFC and its
consolidated subsidiaries as of the end of such quarter and statements of income
of AFC and its consolidated subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of such Person and (II) as soon as available, but in
any event not later than 45 days after the end of each of the first three
quarterly periods of each fiscal year of KAR, the unaudited consolidated balance
sheet of KAR and its consolidated Subsidiaries as at

 

--------------------------------------------------------------------------------


 

the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter;

 

(ii)           (I) as soon as available and in any event within 90 days after
the end of each fiscal year of KAR, a copy of the audited consolidated balance
sheet of KAR and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, reported on by KPMG LLP or other independent certified public accountants
of nationally recognized standing; (II) as soon as available and in any event
within 90 days after the end of each fiscal year of KAR (A) audited financial
statements for KAR which include a consolidating income statement and
consolidating balance sheet showing the consolidation of AFC and its
subsidiaries into KAR’s audited financial statements and (B) an opinion of KPMG
LLP or other independent certified public accountants acceptable to the Agent
addressing such consolidating information either in an explanatory paragraph
following the KAR audit opinion or in a separate report; and (III) if any
Purchaser Agent provides AFC written notice on or prior to the 150th day before
the end of any fiscal year of AFC that such Purchaser Agent desires the separate
annual financial statements of AFC, as soon as available and in any event within
90 days after the end of each fiscal year of AFC, (A) a copy of the annual
report for AFC and its consolidated subsidiaries, containing financial
statements for such year audited by KPMG LLP or other independent certified
public accountants acceptable to the Agent, and (B) the consolidating balance
sheet of AFC and the income statement of AFC for such year certified by the
chief financial officer of AFC;

 

2.3           The definition of Special Obligor in Exhibit I to the Agreement is
amended in its entirety to read as follows:

 

“Special Obligor” means the following Obligors, together with their Affiliates
[*] any other Obligor approved in writing by the Agent.

 

3.             Representations and Warranties.  Each of the Seller and the
Servicer hereby represents and warrants to the Agent and the Purchasers as
follows:

 

(a)           Representations and Warranties.  The representations and
warranties of such Person contained in Exhibit III and Exhibit VII to the
Agreement are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date).

 

(b)           Enforceability.  The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part.  This Amendment and
the Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.

 

(c)           Termination Event.  No Termination Event or Unmatured Termination
Event has occurred and is continuing.

 

2

--------------------------------------------------------------------------------


 

4.             Effectiveness.  This Amendment shall become effective upon the
receipt by the Agent of each of the counterparts of this Amendment (whether by
facsimile or otherwise) executed by each of the parties hereto.

 

5.             Effect of Amendment.  Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect.  After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Receivables Purchase Agreement,”
“this Agreement,” “hereof,” “herein” or words of similar effect, in each case
referring to the Agreement, shall be deemed to be references to the Agreement as
amended by this Amendment.  This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.

 

6.             Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

7.             Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Indiana without
reference to conflict of laws principles.

 

8.             Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

AFC FUNDING CORPORATION

 

 

 

 

 

By:

/s/ James E. Money, II

 

Name:

James E. Money, II

 

Title:

CFO & Treasurer

 

 

 

 

 

AUTOMOTIVE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ James E. Money, II

 

Name:

James E. Money, II

 

Title:

CFO & Treasurer

 

 

 

AFC

 

Amendment No. 2 to Fourth A&R RPA

 

S-1

--------------------------------------------------------------------------------


 

 

FAIRWAY FINANCE COMPANY, LLC, as a Purchaser

 

 

 

 

 

By:

/s/ Michael R. Newell

 

Name:

Michael R. Newell

 

Title:

Vice President

 

 

 

 

 

BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway Finance Company, LLC
and as Agent

 

 

 

 

 

By:

/s/ John Pappano

 

Name:

John Pappano

 

Title:

Managing Director

 

 

 

 

 

AFC
Amendment No. 2 to Fourth A&R RPA

 

S-2

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Purchaser Agent for Monterey Funding LLC

 

 

 

 

 

By:

/s/ Daniel Gerber

 

Name:

Daniel Gerber

 

Title:

Director

 

 

 

 

 

By:

/s/ Katherine Bologna

 

Name:

Katherine Bologna

 

Title:

Vice President

 

 

 

 

 

MONTEREY FUNDING LLC, as a Purchaser

 

 

 

 

 

By:

/s/ Michael R. Newell

 

Name:

Michael R. Newell

 

Title:

Vice President

 

 

 

 

 

AFC
Amendment No. 2 to Fourth A&R RPA

 

S-3

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Purchaser Agent for Salisbury

 

 

 

By:

/s/ Jamie Pratt

 

Name:

Jamie Pratt

 

Title:

Director

 

 

 

 

 

SALISBURY RECEIVABLES COMPANY LLC, as a Purchaser

 

 

 

 

 

By:

Barclays Bank plc

 

 

 

By:

/s/ Janette Lieu

 

Name:

Janette Lieu

 

Title:

Director

 

 

 

 

 

AFC
Amendment No. 2 to Fourth A&R RPA

 

S-4

--------------------------------------------------------------------------------


 

SCHEDULE II

 

DEPOSIT BANKS AND DEPOSIT ACCOUNTS

 

Deposit Bank

 

Deposit Account

 

 

 

[*]

 

[*]

 

 

 

 

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

 

 

[*]

 

AFC
Amendment No. 2 to Fourth A&R RPA

 

--------------------------------------------------------------------------------
